Citation Nr: 0702237	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 until 
October 1945.  The appellant is the veteran's widow.  This 
appeal arises from an August 2004 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs which reopened the claim for service 
connection for the cause of the veteran's death and, 
subsequently, denied the case on the merits.  The Board 
accepts the finding by the RO that the evidence submitted in 
support of the appellant's claim was new and material, and 
therefore, the Board will address the merits of the claim.  


FINDINGS OF FACT

1.  The veteran died in September 1987, at the age of 64 
years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as acute myocardial infarction. 
 
3.  At the time of the veteran's death, he was service 
connected for wounds of the left buttock involving muscle 
group KVII evaluated as 20 percent disabling and wounds of 
the right buttock and right thigh involving muscle group XV 
and XVII evaluated as 40 percent disabling, for a combined 
evaluation of 60 percent disabling.

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.




CONCLUSION OF LAW

A service connected disability did not cause or materially or 
substantially contribute to cause the veteran's death.  38 
U.S.C.A. § 1110, 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.   

The service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).   

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  In order to be a contributory cause of death, 
it must be shown that there were "debilitating effects" due 
to a service connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service connected disability had  
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service connected disability rendered the  
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(3). 

The veteran was service connected for wounds of the left 
buttock and wounds of the right buttock and right thigh.  The 
veteran was not service connected for arteriosclerotic 
vascular disease.  

The appellant submitted a statement from the veteran's 
treating physician which noted that the veteran had bilateral 
lower extremity above the knee amputations from peripheral 
vascular insufficiency.  The physician noted that the veteran 
expired as a result of a severe myocardial infarction, and 
his loss of limbs and coronary artery disease were both the 
results of severe atherosclerosis and dyslipidemia which were 
related to his death.  Here, the physician did not link the 
veteran's cause of death to his service connected 
disabilities nor did he connect the artery disease to the 
service connected gunshot wound residuals.  Therefore, the 
Board finds the physician's letter is of no probative value.  
See Prejean v. West, 13 Vet. App. 444, 448-89 (2000) (holding 
that the physician's access to the claim's file and the 
thoroughness and detail of the opinion are important factors 
to consider in assessing the probative value of a medical 
opinion).  There is no other evidence of record that provides 
this missing link.

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death was due to 
his service connected disabilities.  The preponderance of the 
evidence is against a favorable decision for her claim.  The 
Board has considered the doctrine of the benefit of the 
doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it 
does not find that the evidence is of such approximate 
balance as to warrant its application. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letter from RO to 
the Appellant (Apr. 2004).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Since service 
connection has been denied, the issues of effective date and 
disability ratings to be assigned are moot.  Therefore, the 
Board finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


